በግብርናና ገጠር ልማት ሚኒስቴር
እና
አዳማ ዴቨሎፕመንት ኃ/የተ/የግል ማህበር መካከል የተፈፀመ
የመሬት ኪራይ ውል ስምምነት

ይህ የመሬት ኪራይ ውል ስምምነት በግብርናና ገጠር ልማት ሜኒስቴር አድራሻው በቦሌ ክ/ከተማ
አዲስ አበባ ; ኢትዮጵያ የሚገኝ መሆኑ እና ከዚህ በኋላ ‹‹አከራይ›› በመባል በሚታወቀው

እና

አዳማ ዴቨሎፕመንት ኃ/የተ/የግል ማህበር በማህበራት ህግ መሠረት በኢትዮጵያ የተቋቋመና ከዚህ
በማስከተል ‹‹ተከራይ›› በመባል የሚጠቀሰው አድራሻ ፅ4ዳፅዕ ለፅያ /ታማ አስተዳደር "ረፇ#ፅዕ ክፍለ
ከተማ ቀበሌ ዐቋሀፀ የቤት ቁጥር 7ሪ5 ስ.ቁ ዐ77-6ሪ#6552«#728622#52 መካከል ተፈፅ“/ል፡፡ ተከራይ
የሚለው አባባል እንደ አገባቡ የማህበሩን ተተኪዎች/ወራሾች እንዲሁም ወኪሎች የሚመለ! ነው፡፡

ተከራይ በጥጥ ልማት ለመሰማራት በኢትዮጵያ ህግ መሰረት የተቋቋመና በደቡብ ብሔር ብሔረሰቦችና
ሕዝቦች ክልል ውስጥ ለልማቱ በቂ የሆነ መሬት በመፈለጉ፤

አከራይ አስፈላጊውን መሬት ቀጥሎ በተዘረዘሩት የውል ቃሎችና ሁኔታዎች መሰረት ለተከራይ
ለመስጠት ፈቃደኛ በመሆኑ፤

ተዋዋይ ወገኖች ያ 72/722ዐዐ2 ዓ.ም ከዚህ በታች በተዘረዘሩት የውል ቃሎች እና ሁኔታሥች መሰረት
ይህንን የመሬት ሊዝ ስምምነት ፈጽመዋል፡፡

አንቀጽ 1
የስምምነቱ ወሰን

1.1 የዚህ የሊዝ ስምምነት ወሰን በረዥም ጊዜ የመሬት ሊዝ በደቡብ ብሔር ብሔረሰቦትና ሕዝቦች

ክልል ደታ#ቭ ኦም ዞን ምኛኋጋዖም ወረዳ ሳያማግዕፅዕሃና [/2ሶራ ቀበሌዎች ውስጥ በ 18,516 ሄ/ር
መሬት ላይ የጥጥ፣ ጥራጥሬ፣የቅባትና የአገዳ ሰብሎች አርሻ ለማቋቋም ነው፡፡ መሥራቱም በዚሁ
አግባብ የሚከራየው መሬቱን በአግባቡ የመጠቀም እንዲሁም በመሬቱ ላይ የሚገኙ፤ መዋቅሮች፣

ተከላዎች፤ ንብረቶች እና ሌሎች በመሬቱ ላይ የሚደረጉ ማሻሻያዎችን ለስራው ዓላ"ገፃ ተግባራዊ

12. ይህ የመሬት ኪራይ ስምምነት ከዚህ በማስከተል "የኪራይ መሬት" በመባል የሚጠተዘ''ውን የገጠር
መሬት ሙሉ በሙሉ እና በብቸኝነት ለመጠቀምና በዚህ ስምምነት በአንቀጽ (ላት በግልጽ
የተቀመጠውን የኪራይ ክፍያ ብቻ ለመክፈል የተፈዐመ ነው፡፡

አንቀጽ 2
የኪራይ ዘመን እና በተከራየው መሬት ተከፋይ የሚሆነው የሊዝ ))ናያ

2.1. ይህ የመሬት ኪራይ ስምምነት ለ ጋ5 ዓመታት የዐና ይሆናል፡፡ ሆኖም በሀ ሳቱ ተዋዋይ
ወገኖች ስምምነት ለተጨማሪ አመታት ሊታደስ ይትላል፡፡
2.2የመሬት ኪራይ ክፍያ አፈፃፀም፡-

2.2.1. ይህ ስምምነት ከተፈረመበት ቀን አንስቶ የመሬት ኪራይ ክባ:ያ የ3 ዓ” የዕፎይታ
ጊዜ ያለ ሲሆን በዕፎይታ ጊዜው ያልተከፈለው የመሬት ኪራይ ክፍያ ከዕ(ያታ ጊዜው
በኋላ ባሉት ዓመታት እኩል ተካፍሎ በየዓመቱ ከመደበኛው ጋር የሚከሪ.ኣ ይሆናል፡፡

2.2.2 ከዚህ በኋላ በዚህ ውል በአንቀጽ 1 ለተጠቀሰው የግብርና ኢንቨስትመን አንቅስቃሴ
ለአያንዳንዱ ፄክታር የብር758 / ዝሮ ለሄድ መፆዶ ሃምሳ ዕምኃምቻ ፲ ) የኪራይ
ክፍያ ይፈፀማል፡፡ በዚህ መሰረት በየዓመቱ ብር 2,925,528[ብር ”ሀ- ት ሚሊዮን
ዘጠን መቶ ሀያ አምስት ሺህ አምስት መቶ ሀያ ስምንት ብቻ) የሚከፈሶዕ ሲሆን የዚህ
ውል ዘመን ጠቅላላ የኪራይ ክፍያ መጠን ብር 7327222ዐዐ / "' ሰያ ሖፅዕ፦
ሟፈያዖፇ ጳ#ድ መዶ ፅጎ4 ዕምሃታ ሀ #ቻሰታ መፆ ሀቻ ) ይሆናል፡፡

22.3 በቪህ ውል አማካኝነት ተከራይ የመሬት ኪራይ ክፍያ ሲከፈል የክ‹ና "ው ደረሰኝ
ወዲያውኑ ሊሰጠውና ቅጅው/ኮፒው ለወረዳ አስተዳደር ጽ/ቤት መቅረብ "ለበት፡፡

2.2.4 በዚህ አንቀጽ ላይ በቁጥር 2.3.1 የተጠቀሰው እንደተጠበቀ ሆኖ ከላ. ለተገለጸው
መሬት የአንድ አመት ቅድሚያ ክፍያ ተፈጻሚ ይሆናል፡፡

2.2.5 አስፈላጊ በሆነ ጊዜ አከራይ የመሬት ኪራይ ተመነን ለተከራይ በማሳ: ሊያሻሽል
ይችላል፤
አንቀጽ 3

የተከራይ መብቶች
ተከራይ ከዚህ የሚከተሉት መብቶች አሉት፡-
3.1 መሬቱን ስምምነት በተደረሰበት አግባብ ማልማት እና በስምምነቱ ቃሶ-ኾ መሰረት
ማስተዳደር፣
3.2 በኢንቨስትመንት ፕሮጀክቱ ዓይነት እና መጠን እንዲሁም እንደ አግባብነቱ በ“ መለከታቸው
መ/ቤቶች የፈቃድ ጥያቄ

፣ ምክክር በማድረግ አንደ ግደኗብ፣ የዐ)'7 ጉድጓድ፣

“5”.

ጊ

የሀይል ማመንጫ፣ የመስኖ ሲስተም፣ መንገዶች፣ ድልደየ ፳/ቤቶገ የመኖሪያ
ህንፃዎች፣፤ የነዳጅ ማደያ፤ መንገዶች፤ የጤና እና የትምህርት ተቋማት የመ”"»ባት፣ በዚህ
ሃደት ከሚመለከታቸው መ/ቤቶች አስፈላጊ ሁኔታዎችን ለማመ:

3.3. የተከራየውን መሬት በራሱ ወይም በህግ አግባብ በውክልና በተሾመ ሰጡ/ድር” የማልማት

፦ በመተባበር ይሰራል፡፡

ወይም የማስተዳደር፣
3.4 በዘመናዊ መሳሪያና ሌሎች አግባብነት ባላቸው መንገዶች በመጠቀም መሬቱን የ"ፃልማት እና
የማረስ፣ ምርትን የመሰብሰብ፤
3.5 በድርጅቱ ስራ አፈፃፀም፤ ስኬትና ዓ:ላጎት ላይ በመመስረት ተጨማሪ መሬት “7ኘት፣
3.6 አሳማኝ በሆነና ለተሻለ ነገር ለአከራይ ከስድስት ወር የማያንስ ቅድሚያ  'ፃስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡
አንቀጽ 4

የተከራይ ግዴታዎች

4.1 ተከራይ ለተከራየው መሬት መልካም አንክብካቤ የማድረግ አና በመሬቱ ላይ የሚኙ ሀብቶችን
የመጠበቅ ግዴታ ያለበት ሲሆን በተለይም ከዚህ የሚከተሉት ግዴታዎች (ከራይ ላይ
ተፈፃሚ ይሆናሉ፡-

ሀ. በመሬት ዝግጅት ወቅት ሳይመነጠሩ የቀሩትን ዛፎች መጠበቅ፣
ለ. ተዳፋትነት ባለባቸው አካባቢዎች የአፈር መሸርሰርን ለመከላከል አግባ ያላቸው
የአሰራር ዘዴዎችን መጠቀም፤
ከ. ስለ ተፈጥሮ ሀብቶች አጠባበቅ በህግ የተደነገጉ ግዴታዎችን ማክበር እ. አነዚህንም
በጠቅላላው ተግባራዊ ማድረግ
መ. ፕሮጀክቱ ከመጀመሩ በፊት የአካባቢ ተፅፅኖ ግምገማ ጥናት በማካሄድ የጥ‹፦ ሪፖርቱን
የኢንቨስትመንት መሬት ርክክብ በተፈፀመ ከአራት ወር ባልበለጠ ጊዜ ውስጥ “'ቅረብ፡፡
4.2 ከመንግስት አንዲሁም ከሌሎች ኤጀንሲዎች አግባብነት ያላቸው ፈቃዶች የተሰጡ '/,ንደሆነ ይህ

የኪራይ ስምምነት ከተፈረመበት ጊዜ ጀምሮ በሚቀጠር የ6 ወራት ጊዜ ፀ›''ኮ ተከራይ
መሬቱን ማልማት መጀመር አለበት፡፡

4.3 በዚህ የውል ስምምነት ስር ተከራይ ይህ የመሬት ኪራይ ስምምነት ውል ከተ. ፡መበተ ቀን
አንስቶ በአንድ ዓመት ጊዜ ውስጥ የመሬቱን ሃ#5ኛ ክባል የማልማት ግ ፦ አለበት፡፡
በመሆኑም በጠቅላላው የተከራየውን መሬት ይህ ስምምነት ከተፈረመበት ን አንስቶ
/ቋኋምዕሦ ዓመታት ባልበለጠ ጊዜ ውስጥ የማልማት ግዴታ አለበት፡፡

4.4 የመሬት ኪራይ ውሉ የተፈፃሜነት ጊዜ ሲያበቃ ወይም ሲቋረጥ ወይም የነ, /ሸስትመንት

ላይ የተተከሉ ንብረቶ

ፈቃዱ ሲሰረዝ ተከራይ በመሬቱ ን በአግባቡ በማንሳ” ከ6 ወራት

እ ..፣

ጌ”

4.5 ተከራይ ለግብርናና ገጠር ልማት ሜኒስቴር በሚቀርብለት ጥያቄ መሰረት ትክክሶ' መረጃ እና

የኢንቨስትመንት እንቅስቃሴ ሪፖርቶች ያቀርባል፡፡

4.6 የዕርይታ ጊዜው እንደተጠናቀቀ የወቅቱን አመታዊ የመሬት ኪራይ ክፍያ በዕይታ ጊዜው
ያልተከፈለውን ድርሻ በመጨመር መሬቱ ለሚገኝበት ክልል ከታህሳስ ወር አን(. እስከ ሰኔ
ወር ባለው ጊዜ ውስጥ ቀደም ሲል ለገጠር መሬቶች ተፈፃሚነት አንዲኖረቦ› በተወሰነው

የኪራይ ተመን መሰረት ክፍያ ይፈዕማል፡፡

4.7 ተከራይ ይህንን የመሬት ኪራይ ውል ሲፈጽም ከዚህ የውል ሰነድ ጋር በማያያገ| "ተከራየውን
መሬት አጠቃቀም የድርጊት መርፃ ግብር ለግብርናና ገጠር ልማት ሚኒስቴር ያ':ባል፡፡

4.88 በጽሁፍ በሚቀርብ ጥያቄ መሠረት የአከራይ ፈቃድ ሳይስጥ ተከራይ በየትኛውም ፦+ኔታ ቢሆን
መሬቱን ላልተፈቀደለት እና ቀደም ሲል በአንቀጽ 3 ላይ ላልተቀመጠ ዓላማ .)ይም አቅድ
መጠቀም አይችልም፡፡

4.99 የመሬቱ 75 በመቶ ሳይለማ ድር
መብት አይኖረውም፡፡

4.10 ተከራይ የመሬቱን 75 በመቶ በማልማትና የአከራዩን ፈቃድ ካገኘ መሬቱን /ሳላ ድርጅት
ወይም ግለሰብ ማዛወር ይችላል፡፡ አከራይ ጥያቂ ባቀረበ ጊዜ አፋጣኝ ምላሽ ይሰ ፡፡

ት ወይም ግለሰብ አሳል: የመስጠት

መሬቱን ለሌላ ድር

አንቀጽ 5
የአከራይ መብቶች

አከራይ ከዚህ የሚከተሉት መብ ብቸኛ ተጠቃሚ ይሆናለ፡-

5.1 ተከራይ ግዴታዎቹን በትጋት መወጣቱን አና መፈፀሙን የመቆጣጠር አና የመከ. ተል መብት
ይኖረዋል፡፡

52. መፊቱ በኪራይ ከተሰጠበት ቀን ጀምሮ የአንድ አመት ጊዜ ሲያበቃ በንዑቦ ኣንቀጽ 4.3
መሰረት ያልለሙትን መሬቶች ይወስዳል፡ ይህም ተፈፃሚ የሚሆነው ተከራ, የ6 ወራት
ቅድመ ማስጠንቀቂያ ተሰጥቶት በአንድ አመት ውስጥ ሳያስተካክል የቀረ አንደሀ'; ነው፡፡

5.3. አከራይ ከላይ በአንቀፅ 8.1 የተሰጠውን መብት በሚጠቀምበት ወትት የተከራ(.ነ ተግባራት
አና አንቅስቃሴዎች በማያውክ ሁኔታ መሆኑን ማረጋገጥ አለበት፡፡

5.4. አሳማኝ በሆነና ለተሻለ ነገር ለተከራይ ከስድስት ወር የማያንስ ቅድሚያ 'ገስጠንቀቂያ
በመስጠት ኪራይ ስምምነቱን መሰረዝ ይችላል፡፡

5.5 በዚህ የመሬት ኪራይ ውል ፦ መሰረት የመሬት ኪራይ ዋጋ ሊያሻሽል ይ' )ል::

6.1

6.2

6.3

6.4

6ይ

66

1

7.2

አንቀፅ 6
የአከራይ ግዴታዎች

አከራይ መሬቱን ከማናቸውም ለሥራው እንቅፋት ከሆኑ ነገርች አና ሌሉፕ አኣክሎች ነዛ
በማድረግ ይህ የመሬት ኪራይ የውል ስምምነት ከተፈረመበት ቀን አንስቶ በአ ፣፥ ወር ጊቬኬ
ውስጥ የማስረከብ ግዴታ አለበት፡፡

የሚከናወነውን ከና:፥ተኛ የኢንቨስትመንት ስራ ከግምት ውስጥ በማስገባት ተከራ,. ከግብር ነፃ
የመደረግ፣ ከገቢ የካፒታል እቃዎች የቀረጥ ነዛ እና ለውጭ ካምፓኒዎች በኢት ታያ ሕግጋት
በሚፈቀደው መሠረት ካፒታልን እና ትርፎችን ወደ ውጭ ፃገር ስለመላክ የተ4"ጡትን ልዩ
ጥቅማጥቅሞች የማስጠበቅ እና የመፈፀም ግዴታ አለበት፡፡

አከራይ በተከራይ በኩል የሚያከናውነውን የመሬት መመንጠር ተግባር በተመለ! አንዲሁም
በዚህ ስምምነት ሽፋን ያገኘውን አላማ ተግባራዊ ከማድረግ አና ከኪህ ጋር ' '"ያዥ የሆነ
ተጓዳኝ እና ከሥራው ፃደት ጋር አግባብነት ያላቸውን ተግባራት ከመፈፀም የ“) "ሃድ ምንም
አይነት የሕግ ወይም ሌላ ገደብ የሌለ መሆኑን ያረጋግጣል፡፡
ለአፈር ምርመራ እና ለቅየሳ ስራ በፌዴራል መንግ|ስት እና በክልል መንግስ የምርምር
'ል
ተከራይ በውል ባሉበት ግዴታዎች መሠረት መሬቱን በተቀመጡት የጊዜ 7"ቦች ውስጥ
ሳያለማ የቀረ አንደሆነ ወይም በተፈጥሮ ሣብ
በወቅቱ ካልከፈለ አከራዩ በእነዚሁ ምክንያቶች የኪራይ ውሉን ለማቋረጥ [ሰነ ይህንን
ውሳኔውን ቢያንስ ከ6 ወራት ቀደም ብሎ በማስጠንቀቂያ መልክ ለተከራይ መስ(፤ት አለበት፡፡
አከራይ ይህንን ጉዳይ ተከታትሎ ካላስታወቀ/ካላስፈፀመ ለተከራዩ ተጨማሪ የ 8 ወር ጊዜ
ይሰጣል፡፡
ተከራይ በኪራይ ዘመነ መሬቱን ሰላማዊና ከሁከት ነፃ በሆነ መንገድ ማል“ እንዲችል
ከማንኛውም አመፅ፣ ረብሻ ወይም አስቸጋሪ የተፈጥሮ' ክስተቶች ለመከላከል ',/ኣቅም በላይ
የሆነ ሁኔታዎችን ሳይጨምር ያለክፍያ የመተባበር ግዴታ አለበት፡፡

አንቀፅ 7

ማአከላት የሚገኙትን ፋሲሊቲዎችን በክፍያ እንዲጠቀም ሁኔታዎችን ያመቻ'፤

፡ች ላይ ጉዳት ካደረሰ ይም የከ. › ክፍያውን

የተከራየውን መሬት ስለማስረከብ

አከራይ ይህ ውል ከተፈረመበት ጊዜ አንስቶ በ30 ቀን ውስጥ የመሬቱን ገ፣ አንዲሁም
የይዞታ የምስክር ወረቀት ሌሎች ማስረጃዎችን ለተከራይ ያስረክባል፡፡
ተከራይ በዕሑናፍ፡ ተገልዖለትም ቢሆን በእርሱ በኩል በሆነ ምክንያት የመሬቱ ርነ] ሳይፈፀም
የቀረ እንደሆነ አከራይ በዚህ ምክንያት ምንም አይነት ኃላፊት አይወስድም”

7.3 በአንቀጽ 2 ንዑስ አንቀጽ 2.2.2 የተጠቀሰው የመሬት ኪራይ የአንድ አመት 7 "ዲያ ክፍያ

አንደተፈፀመ የመሬት ርክክብ ይፈፀማል፡

7.4. የመፊቱ ርክክብ ተፈፃሚሜ የሚሆነው ወይም የሚፀናው ይህ ውል ከተፈረመበ? በ15 ቀናት

ውስጥ ይሆናል፡፡

ሊታደስ

ማሳወቅ

አመታት

የውል

አንቀፅ 8
የውል እድሳት እና ማሻሻያ
8.1 ይህ የመሬት ኪራይ ስምምነት በተመሳሳይ የውል ቃሎች እና ሁኔታዎች መ፤”'ት
ይችላል፡፡
8.2 ተከራይ ስምምነቱን ማደስ ከፈለገ የውል ዘመነ ከመጠናቀቁ ከ6 ጠራት በፊት ይ/6ኑ
አለበት፡፡
ኝ አንቀፅ 9
ውል የሚቋረጥባቸው ምክንያቶች
ይህ የመሬት ኪራይ ውል ስምምነት ከዚህ በታች በተዘረዘሩት ምክንያቶች ሊቋረጥ ይችላል
9.1 የመሬት ኪራይ የውል ዘመን ሲያበቃ፣
9.2 አከራይ ከአቅም በላይ በሆነ- ምክንያቶች መሬቱን ለተከራይ ሳያስረክብ የቀረ አንደ! ፣፤
9.3 ተከራይ የስድስት ወር የፅሑባ: ማስጠንቀቂያ ሰጥቶም ቢሆን አከራይ በ. ውል ስር
የተካተቱትን ማናቸውንም ግዴታዎች ወይም ቃልኪዳኖች ሳያከብር የቀረ እንደሆ"
9.4 ተከራይ አመታዊ የኪራይ እና ሌሎች የግብር ክፍያዎችን ለሁለት ተከታ”
ሳይከባ፡ል የቀረ እንደሆነ፤
95 ተከራይ በአከራይ በኩል የ6 ወራት ቅድመ ማስጠንቀቂያ በመስጠት 1|፤ራዩ
ን ግዴታዎቹን በማክበር እንዲፈፅም ተጠይቀም ቢሆን ይህንን ሳይፈዕም የቀረ እን‹ ፣ነ፣

9.6 በንዑስ አንቀጽ 5.4 መሰረት ለተሻለ ነገር አከራይ የኪራይ ውሉን ለማቋረጥ 'ሳብ ያለው

መሆኑን በመጥቀስ የ8 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፣

9.7 በንዑስ አንቀጽ 3.6 መሰረት ለተሻለ ነገር ተከራይ የኪራይ ውሉን ለማቋረኅ' /ሳብ ያለው

መሆኑን በመጥቀስ የ6 ወራት ቅድመ ማስጠንቀቂያ ሲሰጥ፣

አንቀጽ 10
የውል መቋረጥ ሂደት ውጤቶች
101 የመሬት ኪራይ ውሉ ሲቋረጥ ተከራይ የተከራየውን መሬት የውሉ መፈዛኗ/'ሃ

ከሚሆንበት ቀን ጀምሮ በ6 ጦራት-ጊዜ ውስጥ ለአከራይ መመለስ አለበተ፡፡

ተፈፃሚ
10.2 ይህ የኪራይ ውል ስምምነት በተከራዩ በዚህ ስምምነት በአንቀፅ 9.3 መሰረት ነ:ና- በአከራዩ
98 መሠረት በማናቸውም ምክንያቶች በሚቋረጥበት ወቅት አከራይ |! ”ሬቱ ላይ
የተከናወነትን ዋጋ ያላቸው ማሻሻያዎችና ወጪዎች በወቅቱ የገበያ ዋ.ጋ» ማንኛቦ” የተከራይ
ዕዳዎች ከተከፈሉ በኋላ ለተከራይ ይከፍላል፡፡

103 ይህ ስምምነት ከላይ በአንቀፅ 9.4፤ 9.5 እና 9.7 ከተዘረዘሩት ምክን" ፐ- መካከል
በማናቸውም መነሻነት ያቋረጠ እንደሆነ አንዲህ ባለው ምክንያት አከሪ ለተከራይ
የሚሜከና፡ለው አይኖርም፡፡

104 ይህ የመሬት ኪራይ ውል በሚቋረጥበት ወቅት በመሬቱ ላይ ያሉ ንብረተን በድርድር
ለመግዛት ለአከራይ ቅድሚያ ይሰጠዋል፡፡ አከራዩ ካልፈለገ ተከራይ ንብረ ፉን አንስቶ

የመውሰድ መብቱ የተጠበቀ ነው፡፡

- አንቀፅ 11
'ቃ
ምዝገባ
ይህ የመሬት ኪራይ ስምምነት ስልጣን በተሰጠው አካል መመዝገብ አና መፅዕደቅ ግዶ "ለበትም
የዚህ ውል ስምምነት ቅጅዎችና ግልባጮች ለአከራይ፤ ለተከራይ፤ ለጠረዳ፤ ለፋይ/‹ ስ ጽ/ቤት፣
ለኢንቨስትመንት ኮሚሜሽን አና ሌሎች አካላት በአከራይ በሚሰጥ ሸጊ ደብዳብ አማካኝ: ለትብብር
ያመች ዘንድ እንዲላኩ ይደረጋል፡፡
አንቀፅ 12
ገዥ ሕግ
በዚህ ስምምነት ስር ስራዎችን የሚገዛው የኢትዮጵያ ሕግ ይሆናል፡፡
ም" አንቀፅ 13
ገ”ሥ

ከአቅም በላይ የሆኑ ሁኔታዎች
ከአቅም በላይ የሆነ- ሁኔታዎችን አስመልክቶ የኢትዮጵያ የዛ:ትሐብሔር ሕግ ተፈፃሚ ይሀ .'/ል፡::
አንቀፅ 14
ሰላማዊ ለሆነ አጠቃቀም የተገባ ቃል

አከራይ በተከራየው መሬት ላይ ያለውን የባለቤትነት እና የንብረት መብቶች ያረጋግጣል በመሆኑም

ተከራይ መሬቱን ሰላማዊ በሆነ መልኩ [በ ያለሯንም ችግር

ሊጠቀምበት አንደሚችል ያረጋግጣል፡፡
አንቀፅ 15
የቀን መቁጠሪያ

ለዚህ ስምምነት ዓላማ የኢትዮጵያ ቀን መቁጠሪያ ተፈፃሚነት ይኖረዋል፡፡

አንቀፅ 16
የስምምነቱ አባሪዎች
ከዚህ በታች የተዘረዘሩት ሰነዶች የስምምነቱ አባሪ ሲሆነ- የውሉ አካል ተደርገው ይወሰዳለ
161. የተከራየው መሬት ሳይት ፕላን
162 የተከራይ መታወቂያ ወይም ፓስፖርት ግልባጭ
16.3 የተከራይ መመስረቻ ፅሑፍ አና መተዳደሪያ ደንብ ግልባጭ
አንቀፅ 17
አለመግባባትን ስለመፍታት
ከመሬት ኪራይ ስምምነቱ ጋር በተያያዘ ወይም ስምምነቱን ተከትሎ በአከራይ እና በተ!.-ይ መካከል
አለመግባባት በሚከሰትበት ወቅት ሁለቱም ተዋዋይ ወገኖች አለመግባባቱን ሰላማዊ በሆ" መልኩ እና
ለሁለቱም ወገኖች በሚጠቅም መልኩ ለመፍታት የሚችሉትን ጥረት ሁሉ ያደርጋሉ፡- አንዲህ ባለ
ሁኔታ አለመግባባቱ ሊፈታ ካልቻለ ጉዳዩ በኢትዮጵያ የፌዴራል ዓ/ቤት የሚታይ ይሆናል
አንቀፅ 18
ቋንቋ

ይህ ስምምነት በተዋዋይ ወጦገኖች መካከል በአማርኛ ቋንቋ ተፈርሟል፡፡

አንቀፅ 19
ጽ/ቤት ስለማቀቋቋምና እና ማስጠንቀቂያዎች

191 ተከራይ በኢትዮጵያ ውስጥ እንደ አስፈላጊነቱ ወይም ሥራዎቹን ለማከናወን 'ሚያመቸው
መልኩ

192 ከዚህ ስምምነት ተዋዋይ ወገኖች መካከል ለአንዱ የሜላክ ደብዳቤ አና '"ፃስጠንቀቂያ
በእንግሊዘኛ ወይም በአማርኛ ቋንቋ በተዘጋጀ ፅሑና፡ አማካኝነት ይሆናል፡፡ እን.ህ ያለውም
ፅሑጡና: በአካል ወይም በዚህ ስምምነት መግቢያ ላይ በተጠቀሰው አድራሻ በፖስ ይላካል፡፡

አንቀፅ 2ዐ
ውሉ የሚፀናበት ቀን
ይህ የኪራይ ስምምነት ለ 232 አመታት ማለትም ከተፈረመበት 17/12/2002 ዓ.ሥ "ምሮ የፀና
ይሆናል፡፡ ተፈፃሚነቱም በ 16/12/2027 ያበቃል፡፡

አከራይ ተከራይ
ግብርናና ገጠር ልማት ሚኒስቴር አዳማ ዴቨሎፐመንት ኃ/የተ/የግል ማህበር

ሥም ሥም 'ደዷልቱቆ በቀላ

ፊርማ  ሯሥ”“ ፊርማ

